DETAILED ACTION

This Office action is in response to the r amendment filed on 09/15/2021.   Claims 1-12 are pending, of which claims 1, 5-6 are amended, and claims 4 is cancelled by the present amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating
obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 
Claim 1-3, 5-6, 9-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ahmed et al. (US Patent or PG Pub. No. 20060274561, hereinafter ‘561), in view of TOBA et al. (US Patent or PG Pub. No. 20150156878, hereinafter ‘878).
Claim 1, ‘561 teaches a drive configured to provide power to a load (e.g., 64, see Fig. 1-10), the drive comprising: 
a control unit including a controller (e.g., 52) and a driver (e.g., e.g., 22, see [0040], Fig. 5); 
a power unit including at least one inverter module (e.g., 10) located on a second substrate (e.g., 40) separate from the first substrate (e.g., see [0040], Fig. 2-6); 
an interconnect coupling the control unit and the power unit (e.g., 54, see [0040], Fig. 5); 
wherein the at least one inverter module is configured to convert DC power from a DC source (e.g., 58) to a multilevel AC waveform (e.g., the tri-level of the AC output of the inverter, see [0017]-[0020], Fig. 5-8, 10); 
wherein the at least one inverter module comprises at least three inverter modules (e.g., the 3-phase tri-level inverter, see [0020], Fig. 10) arranged in parallel with the DC source to output a three phase AC waveform (e.g., the AC output A, B, C), the at least three inverter modules mounted on the second substrate (e.g., the substrate of the tri-level inverter, see [0015][0016], Fig. 2, 5, 6).

‘878 discloses a three-phase inverter having its controller (e.g., the CPU) and the driver (e.g., the gate driver unit) of the control unit (e.g., 8) located on a first substrate (e.g., the CPU and the gate driver unit on 120 and 130 are integrated to a single board 140, see [0032]). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to modify the inverter to include the integrated control unit with its controller and gate driver on a single substrate as disclosed in ‘878, because it reduces the thickness dimension of the inverter (e.g., see [0034], Fig. 2).
Claim 2, the combination of ‘561 and ‘878 discloses the limitations of claim 1 as discussed above. ‘561 further discloses that wherein the second substrate comprises a thermal management feature (e.g., the direct copper bonded (DCB) 40, see [0027]).
Claim 3, the combination of ‘561 and ‘878 discloses the limitations of claim 1 as discussed above. ‘561 further discloses that wherein the second substrate comprises a metal core printed circuit board (e.g., the direct copper bonded (DCB) substrate 40, see [0027]).
Claim 5, the combination of ‘561 and ‘878 discloses the limitations of claim 1 as discussed above. ‘561 further discloses that wherein the at least one inverter module comprises three inverter modules arranged in parallel with the DC source (e.g., see Fig. 5-6), the drive is configured to output a 2-level (e.g., the levels of DC+ and Neutral during the first half of the AC output cycle, or the levels of DC- and Neutral during the 
Claim 6, the combination of ‘561 and ‘878 discloses the limitations of claim 1 as discussed above. ‘561 further discloses that wherein the at least one inverter module comprises three inverter modules arranged in parallel with the DC source (e.g., see Fig. 5-6), the drive is configured to output a 3-level, three phase AC waveform (e.g., the Tri-level in each cycle of the three phase output A, B, C, see Abstract, [0043]).
Claim 9, the combination of ‘561 and ‘878 discloses the limitations of claim 1 as discussed above. ‘561 further discloses that wherein the at least one inverter module is a modular device (e.g., see Fig. 5-6, 10).
Claim 10, the combination of ‘561 and ‘878 discloses the limitations of claim 1 as discussed above. ‘561 does not explicitly disclose that wherein the control unit further comprise a sensor configured to sense an electrical parameter of the power unit.
‘878 further discloses that wherein the control unit further comprise a sensor configured to sense an electrical parameter of the power unit (e.g., see [0027]).
‘878 reads the same obviousness as discussed in claim 1 rejection above.
Claim 7-8, 11-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ahmed et al. (US Patent or PG Pub. No. 20060274561, hereinafter ‘561), in view of TOBA et al. (US Patent or PG Pub. No. 20150156878, hereinafter ‘878), further in view of TADA et al. (US Patent or PG Pub. No. 20170294864, hereinafter ‘864)
Claim 7, the combination of ‘561 and ‘878 discloses the limitations of claim 1 as discussed above. None of ‘561 and ‘878 explicitly disclose that wherein the at least one inverter comprises six inverter modules, a first three of the inverter modules arranged in 
‘864 discloses an inverter that wherein the at least one inverter comprises six inverter modules, a first three of the inverter modules (e.g., 7a) arranged in parallel with the DC source, each of a second three of the inverter modules (e.9., 7b) being in series with a respective one of the first three of the inverter modules, the drive configured to output a 5-level, three phase AC waveform (e.g., the 5-level inverter output voltage waveform for each corresponding 5-phase AC, see Fig. 2, 7).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to modify the drive to include the output of the 5-level, three phase AC waveform as disclosed in ‘864, because it prevents unstable control and results reduced in loss (e.g., see [0088]-[0093], Fig. 2, 7).
Claim 8, the combination of ‘561, ‘878, and ‘864 discloses the limitations of claim 7 as discussed above. None of ‘561 and ‘878 explicitly disclose that wherein the first three of the inverter modules are connected to the second three of the inverter modules by connections on the first substrate.
‘864 further discloses that wherein the first three of the inverter modules are connected to the second three of the inverter modules by connections (e.g., see Fig. 2, 7).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to modify the drive to include the second three of the inverter modules and connecting the second three of the inverter modules by 
Claim 11, the combination of ‘561, and ‘878 discloses the limitations of claim 10 as discussed above. None of ‘561 and ‘878 explicitly disclose that wherein the electrical parameter includes AC current.
‘864 further discloses that wherein the electrical parameter includes AC current (e.g., the AC current sensed by 16-1, 16-2, see Fig. 2, 7).
‘864 reads the same obviousness as discussed in claim 7 rejection above.
Claim 12, the combination of ‘561, and ‘878 discloses the limitations of claim 10 as discussed above. None of ‘561 and ‘878 explicitly disclose that wherein the electrical parameter includes DC voltage.
‘864 further discloses that wherein the electrical parameter includes AC current (e.g., the DC voltage sensed by 17-1a-17-1c, see [0047], Fig. 2, 7).
‘864 reads the same obviousness as discussed in claim 7 rejection above.
Response to Argument
Applicant's arguments filed on 09/15/2021 have been fully considered but are moot in view of the new ground of rejections necessitated by Applicant's current amendment.
Examiner's Note:
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUE ZHANG whose telephone number is (571)270-1263.  The examiner can normally be reached on M-F: 8:30AM-5:00PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-2838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUE ZHANG/
Primary Examiner, Art Unit 2838